PER CURIAM.
The plaintiffs below appeal the trial court’s order dismissing with prejudice three counts of their four-count Amended Intervening Complaint for failure to state a cause of action. Based on our conclusion that the trial court correctly found that the counts which were dismissed failed to state a cause of action, we affirm. See Clark v. Boeing Co., 395 So.2d 1226 (Fla. 3d DCA 1981); Martin v. Highway Equip. Supply Co., 172 So.2d 246 (Fla. 2d DCA 1965); Fla.R.Civ.P. 1110; see also Bond v. Koscot Interplanetary, Inc., 246 So.2d 631 (Fla. 4th DCA 1971); Belford Trucking Co. v. Zagar, 243 So.2d 646 (Fla. 4th DCA 1970); Pickard v. Maritime Holdings Corp., 161 So.2d 239 (Fla. 3d DCA 1964); Ocala Loan Co. v. Smith, 155 So.2d 711 (Fla. 1st DCA 1963).
Affirmed.